Name: Council Regulation (EEC) No 1841/88 of 21 June 1988 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6. 88 Official Journal of the European Communities No L 163/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1841/88 of 21 June 1988 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States international carriage of goods by road in the Community, in order to make it possible for transport undertakings to adapt to the new market organization in good time ; Whereas Regulation (EEC) No 3164/76 (*), as last amended by Regulation (EEC) No 1879/87 (6), should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3164/76 is hereby amended as follows : 1 . The title is replaced by the following : 'Council Regulation (EEC) No 3164/76 of 16 December 1976 on access to the market in the international carriage of goods by road'. 2. Article 3 is replaced by the following text : Article 3 ' 1 . For 1988, the total number of Community authorizations allocated to the Member States as a whole in the context of the Community quota shall be 17 153 . The number of Community authorizations allocated to each of the Member States shall be as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council confirms its intention to bring into being by 1 January 1993 both a free market in the intra ­ Community carriage of goods by road without quanti ­ tative restrictions and necessary implementing measures ; Whereas, following the judgment of the Court of Justice of 22 May 1985 in Case 13/83 (4) and the conclusions adopted on 28 and 29 June 1985 by the European Council concerning the Commission communication on the completion of the internal market, the Council, at its meetings on 14 November 1985, 30 June 1986 and 25 June 1987, recorded its agreement to the creation of a single market in the international carriage of goods by road without quantitative restrictions by 1992 at the latest, as well as to the elimination of distortions of competition and to finding a solution to the problems of Community transit caused by third countries in order to avoid discri ­ minating among the hauliers of the various Member States ; Whereas, so as to facilitate progressive transition to a single market in 1992, it is necessary to fix at present the increase of the Community quota for 1988 and 1989 ; Whereas for 1989 the method of allocating among the Member States the number of authorizations resulting from the increase in the Community quota should be simplified by allocating those authorizations on a wholly across-the-board basis, without prejudice to the method to be applied subsequently ; Whereas it is necessary to decide already in this Regulation on the introduction on 1 January 1993 of the definitive arrangements for access to the market in the Belgium : 1 488 Denmark : 1 444 Federal Republic of Germany : 2 374 Greece : 658 Spain : 1 543 France : 2018 Ireland : 671 Italy : 2 022 Luxembourg : 693 Netherlands : 2 104 Portugal : 873 United Kingdom : 1 265 (') OJ No C 65, 12. 3 . 1987, p. 4. 0 OJ No C 281 , 19 . 10 . 1987, p. T (3) OJ No C 232, 31 . 8 . 1987, p. 34. (4) OJ No C 144, 13 . 6 . 1985, p. 4. 0 OJ No L 357, 29. 12. 1976, p . 1 . I6) OJ No L 179, 3 . 7. 1987, p . 3 . No L 163/2 Official Journal of the European Communities 30. 6. 88 Without prejudice to Article 3a, a Member State may, as from 1 July 1988 , request, for 1988, the conversion into short-term Community authorizations, according to the procedures provided for in Article 3a (3) and (4), of all or part of the additional Community authori ­ zations as resulting from the above subparagraphs at the rate of six short-term authorizations for each of the abovementioned additional authorizations. 2. For 1989 the total number of Community authorizations allocated to the Member States as a whole in the context of the Community quota shall be 24 021 . The number of Community authorizations allocated to each of the Member States shall be as follows : Belgium : Denmark : Federal Republic of Germany : Greece : Spain : France : Ireland : Italy : Luxembourg : Netherlands : Portugal : United Kingdom : shall decide on an appropriate increase in the Community quota, over and above the annual increase. The Commission's decision shall be enforceable two months after its notification to the Member States, unless the matter has been referred to the Council by a Member State in the meantime. In that case the Council shall take a decision by a qualified majority within three months. Failing a decision by the Council, the Commissions's decision shall remain enforceable.' 3 . In Article 3a ( 1 ) 15(%) is replaced by 20 (%). 4. The following Articles are added : 'Article 4a 1 . Community quotas, bilateral quotas between Member States and quotas for transit traffic to and from non-member countries shall be abolished on 1 January .1993 for Community hauliers . 2. As froth the date referred to in paragraph 1 , access to the market for transfrontier carriage of goods by road within the Community will be governed by a system of Community licenses issued on the basis of qualitative criteria. Article 4b The Council , acting on the basis of Commission proposals, shall no later than 30 June 1991 adopt pursuant to the provisions laid down in Article 75 of the Treaty, necessary measures to implement Article 4a. Article 4c The volume of those bilateral quotas which remain applicable during the transitional period must, from 1 July 1988 until their scheduled abolition, be adapted to the requirements of trade and traffic, including transit.' 5 . Annex IV shall be deleted. 2 084 2 022 3 324 922 2 161 2 826 940 2 831 971 2 946 1 223 1 771 3 . The Council shall decide by 31 March 1990 on a proposal from the Commission, which is to be submitted before 31 December 1989, on an increase in the Community quota from 1990 and on the measures to be taken in the event of a crisis . A report on the effects of previous increases including the allocation of the Community quota is to be attached to the proposal . 4. In addition, before 31 March 1990 the Council will decide, on a Commission proposal to be submitted before 31 December 1989 , on the arrangements to apply to transport between Member States in transit through non-member countries without discriminating between transporters from different Member States. 5 . If the growth in goods road haulage capacity between the Member States subject to a Community or bilateral quota proves to be insufficient in relation to the growth in demand for haulage, the Commission Article 2 This Regulation shall enter into force on 1 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1988 . For the Council The President J. WARNKE